Citation Nr: 1243487	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected dermatofibroma of the left forearm and left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served on active duty from May 1993 to August 1993, and from June 1996 to July 2005.

This matter come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision, which granted service connection for dermatofibroma of the left forearm and left leg and meralgia paresthetica of the left thigh, and assigned separate noncompensable evaluations, effective July 2, 2005.  The Veteran appealed, seeking compensable ratings.

The rating issues were remanded by the Board in March 2010.  In January 2012, the Board denied the claim as to meralgia paresthetica of the left thigh and remanded the rating issue for dermatofibroma of the left forearm and left leg.  That claim has been returned to the Board for appellate review.  

As noted in January 2012, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case, the Veteran has not specifically indicated that he is unemployed or completely unemployable as result of these service-connected condition on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board again finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.



FINDING OF FACT

The Veteran's dermatofibroma of the left forearm and left leg is not objectively painful on examination or unstable, it does not cause a limitation of left forearm and/or left leg motion or function, it is not deep and is superficial with no underlying soft tissue damage, it does not cover area of 144 inches or more; less than 5 percent of the entire body or exposed areas are affected and no more than topical therapy has been required during any 12 month period during the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for dermatofibroma of the left forearm and left leg were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7803, 7804, 7805, 7806, 7819 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided initial VCAA notice in a letter mailed in May 2005.  A second letter explaining the initial-disability-rating and effective-date elements of a service-connection claim was sent in May 2010.  Although this second letter was sent after the initial adjudication of the claim and the Veteran had not been provided notice with respect to the effective date element of the claim until after the initial rating, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, as explained below, the Board has determined that an increased rating is not warranted.  Therefore, no effective date for an increased rating will be assigned.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his attorney-representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran is currently assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7819 for benign skin neoplasm.  Diagnostic Code 7819 directs that benign skin neoplasm are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118. 

Scars that are deep or that cause limited motion are rated under Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2003-2011).

Diagnostic Code 7806, which provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The Board notes that the skin criteria were also amended effective October 23, 2008, but those amendments to do not apply in this case because the Veteran's claims were received before that date and the Veteran has not requested that his claims be considered under those criteria.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased rating for his service-connected dermatofibroma of the left forearm and left leg.  The disability, rated 0 percent or noncompensably disabling effective from July 2, 2005, was incurred in service.  The Veteran disagreed with this initial rating, seeking a higher, 10 percent rating based on the theory that his condition required intermittent use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total of less than six weeks during a 12 month period.  He cited to treatment in October 2004 in Bagdad involving steroidal cream for two persistent itching and weeping nodules, which had no effect, for four weeks.  

The Veteran was afforded a VA general examination in April 2005 by an examiner who reviewed the claims folder.  The examination showed left forearm distally, radial aspect and left leg laterally and left mid calf area status post biopsy.  Biopsy of the left forearm was reportedly negative per the Veteran.  The examiner noted healing, non tender wound with no significant drainage.  The diagnosis was dermatofibroma.  

The Veteran underwent a VA examination in August 2010. The Veteran reported that, while in Bagdad, he suffered 2 insect bites to the left forearm and the right lateral calf.  The examiner noted that the Veteran denied any lesion on the left leg despite the pathology report from 2005.  The Veteran reported weeping and oozing from both bite sites and the gradual development of 2 firm skin bumps.  He reported trying cortisone cream for relief of itching at the onset of the bites.  On April 11, 2005, he underwent punch skin biopsies from the "L shin and L forearm", which showed dermatofibromas.  The lesion on the left wrist/forearm healed smooth with no recurrence.  The lesion on the right lateral calf has recurred over the past couple of years.  Every 2 weeks he has itching at this site, 3 out of 10 in intensity.  On examination, a 5 mm hyperpigmented macule with no induration or tenderness was noted on the left lateral wrist/forearm.  On the right lateral calf is a 5 mm thin firm dermal papule with no tenderness or overlying scale or crust.  On the right upper temple is a 4 by 5 mm pink thin papule with skin lines.  There are no scars of previous biopsy on the left shin.  The examiner concluded by diagnosing the Veteran with recurrent benign dermatofibroma on the right lateral calf.  The examiner indicated that he doubted that the lesion will grow more than 7-8 mm in size and should pose minimal symptoms.  The examiner noted that many do form after bug bite reactions, and this is a service-related condition.  The examiner also diagnosed the Veteran with a small scar from the site of dermatofibroma on the left forearm/wrist.  The examiner also diagnosed the Veteran with an inflammatory papule on the right temple and noted that this is not a service-connected growth.  This examiner indicated in a September 2010 addendum that he reviewed the claims file and there is no change in his assessment.

The Board notes that another VA examination was also conducted in August 2010.  The examiner reviewed the claims file and noted a history of dermatofibroma with symptoms of itchy papular rashes and no systemic symptoms.  It was noted that there has been no skin disease treatment in the past 12 months.  The Veteran reported sleeping in an area with bugs and says he might have been bitten.  He also reports itches and ulceration.  Biopsy was done for both rashes and was found to be dermatofibroma. Currently, the right leg rash itches occasionally.  Upon examination, the Veteran was noted as having two 0.2 cm diameter itchy papular rashes in the right superolateral leg and left dorsal wrist.  The Veteran was diagnosed with dermatofibroma, chronic, stable, and itchy.

In an addendum dated April 2011, this same examiner clarified that there were two lesions on the left leg and left wrist as follows: "two 0.2 cm diameter itchy popular rashes in right superolateral leg and left dorsal wrist...There are no other lesions!...Two 0.2 cm lesions as shown in my report can only mean less than 1% of specific area and less than 1% of the body as a whole.  My diagnosis for the left thigh was "s/p position related meralgia paresthetica; resolved...resolved means no current impairment!"

In the January 2012 remand decision, the Board noted that one of the August 2010 VA examiners concluded by diagnosing the Veteran with recurrent benign dermatofibroma on the right lateral calf, and indicated many do form after bug bite reactions, and this is a service-related condition.  However, it is unclear whether the examiner was attempting to provide a nexus between the Veteran's right leg dermatofibroma or was merely reiterating the Veteran's reports that this dermatofibroma began during service and was already service connected.  As such, the Board found that this issue had to be remanded again in order to provide the Veteran with a new VA examination to determine whether the lesion on the Veteran's right leg is a symptom of his already service-connected disability and should be evaluated as such or is a separate disability altogether.

The Veteran was afforded such an additional VA examination for the skin diseases in July 2012.  Unretouched photos were included.  The skin condition was diagnosed as dermatofibromas.  The history was noted, including that the Veteran first noticed the lesions in the left forearm and right leg in 2004 while stationed in Iraq.  He was treated with ointments and creams while deployed.  In 2005, after returning, the condition persisted and he was treated after biopsy which showed dermatofibroma.  He was advised that the condition was benign.  In 2009, he noticed the lesion on the right leg was returning and has grown steadily since.  He reported itching when sweating or in hot weather.  He must not scratch it or it will bleed.  Otherwise, there is no skin breakdown.  The left forearm was still resolved.  He self-treats the recurrence with over the counter hydrocortisone cream.  This reportedly treats the itching but does not make the lesion go away.  He reports he has never had a lesion on the left leg and that the original lesion was to the right leg which was treated and biopsied in service.  He stated that he did not have any new lesions anywhere to his body.  The original claim as to the left leg was noted to have been an error.  

On examination, the condition did not cause disfigurement of the head, face or neck and there were no systemic manifestations.  It was noted that the Veteran had not treated with systemic corticosteroids or other immunosuppressive medications, corticosteroids, antihistamines, immunosuppressive retinoids, sympathominetics, other oral medications, or topical corticosteroids.  He had treated with other topical medications to include over the counter hydrocortisone cream for six weeks or more but not constantly over the past year.  He had not been treated or undergone procedures for exfoliative dermatitis or papulosquamous disorders in the past 12 months.  The Veteran did not have any of the following visible skin conditions: dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular disease or papulosquamous disorder.  It was noted that he had a benign skin neoplasm for which he underwent biopsy to the left forearm and right leg in service in 2005.  He was still using topical medication for symptom control on the right leg.  There were no residual conditions or complications due to the neoplasm or its treatment.  There was a scar from the biopsy of the left forearm.  The right thigh lesion recurred in 2009 and was slow growing, treated as noted.  It measured 0.5 cm in diameter, was purple and non painful, non adherent and not limiting.  The condition did not impact the Veteran's ability to work.  

An examination of the left forearm scar was also performed at this time.  The scar on the left forearm was not painful or unstable, nor did it result in loss of covering.  It was described as having some hyperpigmentation and hypopigmentation, slight depression, with no adhesion or limitation of motion.  It was linear and measured 0.5 cm x 0.5 cm.  The combined total area squared was listed as none.  The scar was not deep.  There was no limitation of function and no impact on the ability to work.  

The examiner was asked to address the conflicting medical evidence regarding whether the lesion on the right leg represents a new manifestation of the disorder present in service or whether it was an unrelated disability.  She recorded the following:

Today on exam the veteran stated that he did not recall having any lesion to the left leg and instead state the original lesion in service was to the right leg.  However, upon review of the service medical records it is clearly and unmistakable reported as a left calf lesion.  This is listed on multiple documents in the service medical records and there does not appear to be any evidence in the record to suggest that the right leg was the site of the original lesion.  Furthermore in reading the appeal and various statements present in the c-file it does not appear that the veteran has ever specifically disputed the location of the original lesions and instead appears to have reported the right leg lesion was an extension of the already service connected left forearm and left leg lesions.  In light of this evidence it seems less likely that the original leg lesion that was reported and biopsied in service was the current lesion seen on the right leg.  

Additionally, it seems less likely as not that the current dermatofibroma noted to the right lower leg is related to or caused by the service connected dermatofibromas that were removed via biopsy during service.  Dermatofibromas are isolated skin lesions thought usually to appear secondary to trauma such as a bug bite or other insult to the skin.  This is not a systemic condition and is not expected to have any ability to proliferate on the body of its own accord.  It is most likely that this right leg lesion is the result of some additional trauma that occurred at some time, perhaps around 2009 when the veteran reports today that the lesion "recurred."  The veteran has a clear history of these types of lesions as is evident in the medical record meaning that he is predisposed to develop these types of lesions in the event of trauma to the skin such as with a bug bite or other event.  As there is no evidence in the service medical records of bug bites or lesions to the right leg during service I cannot state that this right leg dermatofibroma is related to his military service.  Again, in light of the evidence at hand available at this time in the veteran's c-file, it is less than likely that the current dermatofibroma to the right leg is caused by service nor related to the service-connected dermatofibromas to the left forearm or left leg.  

VA treatment records reflect complaints related to left thigh pain.  The Board notes that these complaints have been considered in conjunction with the claim for increased rating for meralgia paresthetica of the left thigh which was decided in the Board's January 2012 decision.  

After a careful review of the record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating for the Veteran's dermatofibroma of the left forearm and left leg.  In this regard, the Board first notes that the disability is not noted to be objectively painful and that it causes no functional limitation nor does it limit motion.  Moreover, it is not unstable, adherent or deep.  Further, the size and location of the scar does not support a higher rating under the rating criteria.  

The Board has considered whether there is any other schedular basis for granting the Veteran a compensable rating but has found none.  The examination record reflects that use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12 months has not been required.  The record reflects that less than 5 percent of the entire body or exposed areas are affected and no more than topical therapy has been required during a 12 month period.  As such a 10 percent rating is not more nearly approximated under DC 8606.  

With regard to the right thigh lesion, the Board notes that the preponderance of the evidence demonstrates that this is not part of, due to or in any way related to the dermatofibromas of the left forearm and left leg.  The Board finds the opinion of the VA examiner in July 2012 to be uncontroverted medical opinion evidence against any such relationship.  

To the extent that the Veteran asserts that the original dermatofibromas were to the left forearm and right leg not the left leg, the Board notes that, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The documented service record, as pointed out by the examiner in July 2012, is wholly against the Veteran's assertion that the original dermatofibroma was to the right leg as opposed to the left leg.  Regardless of whether the Veteran is purposely mischaracterizing the location of the bite in service or unintentionally doing so, the ultimate conclusion is that his statements are simply not credible evidence.  For this reason, and given the thorough opinion of the July 2012 VA examiner, the Board concludes that the right leg dermatofibroma is not part of the service-connected disability at issue.  

In summary, given the lack objective evidence of manifestations of his disability, and the nature and frequency of subjective symptoms as described by the Veteran, the Board finds that an increased rating is not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the Veteran's disability, non painful scarring, is contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable evaluation for service-connected dermatofibroma of the left forearm and left leg is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


